            Case 1:21-cr-00175-TJK Document 34 Filed 03/23/21 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

                                                     )
 UNITED STATES OF AMERICA,                           )
                                                     )
                                                     )
                           v.                        ) Case No. 1:21-mj-195
                                                     )
 ETHAN NORDEAN,                                      ) District Judge Timothy J. Kelly
                                                     )
           Defendant.                                )
                                                     )

DEFENDANT NORDEAN’S NOTICE OF GOVERNMENT STATEMENTS TO MEDIA
                       ABOUT THIS CASE

          Defendant Ethan Nordean, through his counsel, files this supplement with new

information that pertains to the government’s third motion to detain Nordean pretrial. ECF No.

30.

          On March 22, CBS News aired and published an interview with the former acting U.S.

Attorney of this district, Michael Sherwin. See Inside the Prosecution of the Capitol Rioters,

CBS News, Mar. 22, 2021, available at: https://www.cbsnews.com/news/capitol-riot-

investigation-sedition-charges-60-minutes-2021-03-21/. In the 60 Minutes interview, the former

acting U.S. Attorney discusses the office’s ongoing investigation of the Proud Boys whose

members are charged with conspiracy in this case.

          Among other comments aired to the public, Sherwin states:

      •   The acting U.S. Attorney leading the January 6 investigation into the Proud Boys and

          others personally participated in the group of protestors the government alleges were led

          by the Proud Boys to the Capitol Building to commit crimes;

      •   The acting U.S. Attorney gave prosecutors “marching orders . . . to build seditious and

          conspiracy charges . . .”;

                                                                                                      1
          Case 1:21-cr-00175-TJK Document 34 Filed 03/23/21 Page 2 of 3




   •   Of the Proud Boys, the acting U.S. Attorney stated, they “did have a plan. We don’t

       know what the full plan is, to come to D.C., organize, and breach the Capitol in some

       manner.”

Dated: March 23, 2021                       Respectfully submitted.

                                            /s/ David B. Smith
                                            David B. Smith (D.C. Bar No. 403068)
                                            108 N. Alfred St.
                                            Alexandria, VA 22314
                                            Phone:(703)548-8911
                                            Fax:(703)548-8935
                                            dbs@davidbsmithpllc.com

                                            Nicholas D. Smith (D.C. Bar No. 1029802)
                                            7 East 20th Street
                                            New York, NY 10003
                                            Phone: (917) 902-3869


                                     Certificate of Service

       I hereby certify that on the 23rd day of March, 2021, I filed the foregoing motion with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

the following CM/ECF user(s):

              Jim Nelson
              Assistant United States Attorney
              555 4th Street, N.W., Room 4408
              Washington, D.C. 20530
              (202) 252-7846

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                    /s/ David B. Smith
                                                    David B. Smith, D.C. Bar No. 403068
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st FL
                                                    Alexandria, Virginia 22314

                                                                                                2
Case 1:21-cr-00175-TJK Document 34 Filed 03/23/21 Page 3 of 3




                                 (703) 548-8911 / Fax (703) 548-8935
                                 dbs@davidbsmithpllc.com
                                 Appointed by the Court




                                                                       3
